United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-40904
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REYNALDO OLGUIN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:99-CR-56-2
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Reynaldo Olguin appeals from his sentence for conspiracy to

distribute and possess with intent to distribute marijuana in

violation of 21 U.S.C. § 846.   Olguin argues that (1) the

district court erred in denying him a downward adjustment for

acceptance of responsibility and (2) the district court erred in

sentencing him to four years of supervised release.

     In light of Olguin’s failure to meet with a probation

officer, failure to surrender, and provision of a false name to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40904
                               -2-

police officers, his case does not qualify as an extraordinary

situation warranting adjustments for both obstruction of justice

and acceptance of responsibility.   See United States v. Chapa-

Garza, 62 F.3d 118, 123 (5th Cir. 1995); United States v.

McDonald, 964 F.2d 390, 391 (5th Cir. 1992).

     Despite Olguin’s assertion to the contrary, the record shows

that the district court expressly recognized that the statutory

minimum sentence of four years of supervised release did not

apply to him, because he qualified for a safety-valve reduction.

See 18 U.S.C. § 3553(f); U.S.S.G. § 5D1.2, comment. (n.2).

Olguin’s sentence of four years of supervised release falls

within the guideline range, U.S.S.G. § 5D1.2(a)(1), and he has

demonstrated no error, plain or otherwise.     See United States v.

Kelly, 974 F.2d 22, 24 (5th Cir. 1992).

     The judgment of the district court is AFFIRMED.